SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 or [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-202559 GDT TEK, INC. (Exact Name of Registrant as specific in its Charter) Florida 27-0318532 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 2816 E. Robinson St., Orlando, Florida 32803 (Address of principal executive offices) (407) 574-4740 (Issuer's telephone number) SEAMLESS CORPORATION 800 N. Rainbow Blvd., Ste. 208, Las Vegas, NV 89109 (Former name, former address and former fiscal year, if changed since last report) SECURITIES REGISTERED PURSUANT TO SECTION 12(B) OF THE ACT: NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value INDICATE BY CHECK MARK IF THE REGISTRANT IS A WELL-KNOWN SEASONED ISSUER, AS DEFINED IN RULE [_] NO [X] INDICATE BY CHECK MARK IF THE REGISTRANT IS NOT REQUIRED TO FILE REPORTS PURSUANT TO SECTION 13 OR SECTION 15(D) OF THE ACT YES [_] NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes [X]No [_] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K9229.405 of this chapter) is not contained herein, and will not be contained herein, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [_] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b -2 of the Exchange Act: Large Accelerated filer [_] Accelerated filer[_] Non-accelerated filer[_] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes [ ] No [X] Aggregate market value of our common stock held by non-affiliates of the Registrant as of June 30, 2011 was approximately $3,880,142. The number of shares outstanding of the Registrant's common stock as of June 30, 2011: 38,801,424,763. DOCUMENTS INCORPORATED BY REFERENCE Quarterly Report on Form 10-QSB for period ended September 30, 2007, filed on November 19, 2007; Current Report on Form 8-K, filed on January 24, 2008; Current Report on Form 8-K/A, filed on February 5, 2008; Quarterly Report on Form 10-QSB for period ended December 31, 2007, filed on February 19, 2008; Quarterly Report on Form 10-QSB/A for period ended March 31, 2008 filed on May 20, 2008; Current Report on Form 8-K, filed on June 17, 2008; Current Report on Form 8-K, filed on June 30, 2008; Annual Report on Form 10-KSB for the fiscal year June 30, 2008, filed on October 14, 2008; Annual Report on Form 10-K for the fiscal year June 30, 2008, filed on October 16, 2008; Quarterly Report on Form 10-Q for period ended September 30, 2008, filed on November 17, 2008; Quarterly Report on Form 10-Q for period ended December 31, 2008, filed on February 23, 2009; Quarterly Report on Form 10-Q for period ended March 31, 2009 filed on June 12, 2009; Quarterly Report on Form 10-Q/A for period ended March 31, 2009 filed on June 15, 2009; Quarterly Report on Form 10-Q/A for period ended September 30, 2008, filed on July 15, 2009; Current Report on Form 8-K, filed on July 16, 2009; Quarterly Report on Form 10-Q/A for period ended December 31, 2008, filed on July 22, 2009; Quarterly Report on Form 10-Q/A for period ended March 31, 2009 filed on July 24, 2009; Preliminary Information Statement Form 14C, filed on July 29, 2009 Preliminary Information Statement Form 14C/A, filed on August 13, 2009 Preliminary Information Statement Form 14C Amendment 2 filed on September 14, 2009 Definitive Information Statement From 14C, filed on October 9, 2009 Annual Report on Form 10-KSB for the fiscal year June 30, 2009, filed on October 14, 2009; Quarterly Report on Form 10-Q for period ended September 30, 2009, filed on November 23, 2009; Quarterly Report on Form 10-Q for period ended December 31, 2009, filed on May 4, 2010; Current Report on Form 8-K, filed on July 3, 2010; Current Report on Form 8-K, filed on July 3, 2010; Quarterly Report on Form 10-Q for period ended March 31, 2010, filed on July 7, 2010; Current Report on Form 8-K, filed on November 16, 2010 Current Report on Form 8-K, filed on May 3, 2011 TABLE OF CONTENTS Page ITEM 1DESCRIPTION OF BUSINESS 1 ITEM 2DESCRIPTION OF PROPERTY 6 ITEM 3LEGAL PROCEEDINGS 6 ITEM 4SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 ITEM 5MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 6 ITEM 6SELECTED FINANCIAL DATA 8 ITEM 7MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 8FINANCIAL STATEMENTS 14 ITEM 9CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 14 ITEM 9A CONTROLS AND PROCEDURES 14 ITEM 9B OTHER INFORMATION 15 ITEM 10 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 15 ITEM 11 EXECUTIVE COMPENSATION 16 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 17 ITEM 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 17 ITEM 14 EXHIBITS 18 ITEM 15 PRINCIPAL ACCOUNTANT FEES AND SERVICES 18 SIGNATURES 19 ITEM 1.DESCRIPTION OF BUSINESS. OVERVIEW OF BUSINESS Prior to December 31, 1997, GDT TEK, Inc. formerly, Seamless Corporation, (the “Company”) was in the food product manufacturing business and formerly known as International Food and Beverage, Inc. The Company changed its name from International Food & Beverage, Inc. to Internet Business’s International, Inc., and reincorporated the Company on December 8, 1998 in the state of Nevada. The Company ceased operations during the fiscal year ended June 30, 2003. During the fiscal year ended June 30, 2004, the Company changed its name to Alpha Wireless Broadband, Inc, and started a wireless operation through its wholly owned subsidiary Skyy-Fi, Inc a Nevada Corporation. Skyy-Fi began providing access to the Internet, by installing equipment in locations such as hotels and coffee shops for use by their patrons for a fee or free basis. As of June 30, 2008, Skyy-Fi closed the internet service and tech support for these locations. In May 2005, the Company changed its name from Alpha Wireless Broadband, Inc. to Seamless Wi-Fi, Inc, which was approved by the Board of Directors and its subsidiary from Skyy-Fi, Inc. to Seamless Skyy-Fi, Inc. In December 2005, the Company started a hosting company Seamless Internet offering Seamless clients a high-security hosting facility. In November 2009, GDT TEK, Inc., a Florida Corporation merged with a subsidiary of Seamless Corporation, a Nevada corporation. Seamless Corporation survived the subsidiary's merger with GDT TEK, Inc. thereafter all assets and liabilities remained the responsibility of Seamless Corporation after the merger. Seamless Corporation thereafter became a wholly owned subsidiary of GDT TEK, Inc. The Florida Corporation acquired the preferred and common stock with the same rights and designations that existed with the Nevada Corporation. All issued and outstanding options, warrants, and convertible securities were appropriately adjusted for the relocation and all shares outstanding on the effective date of the relocation were converted into shares of the new Florida Corporation with the same rights, options, voting powers and entitlements as previously held through the Nevada corporation. All shares, options, warrants or convertible securities that the Company had agreed to issue or agreed to issue prior to the effective date of the relocation were also appropriately adjusted to reflect in the new Florida Corporation. On June 14, 2010 the Company Executed the Exclusive Licensing Agreement that provides the Company with exclusive rights to manufacture and sell or deploy equipment that converts waste heat into electricity, worldwide except for South Korea; On June 23, 2010, the Company entered into an agreement to acquire 100% of RTR Global Investments, LLC along with its first Power Purchase Agreement with Pacific Gas and Electric. On July 12, 2010, the Company completed the acquisition by issuing 100,000 shares of Preferred A Stock Valued at One hundred thousand dollar ($100,000). On June 24, 2010, the Company entered into an agreement to sell all of the Company’s subsidiaries: Seamless Corp., Seamless Tek Labs, Inc., Seamless Tek Ware, Inc., and Seamless Sales LLC (collectively, the “Company’s subsidiaries”) to 1st Global Financial Corp. (“FGBF”) in consideration of 200,000 shares of Preferred A Stock of FGBF. On July 12, 2010, the Company completed the acquisition of 100% of RTR Global Investments, LLC along with its first Power Purchase Agreement with Pacific Gas and Electric by issuing 100,000 shares of Preferred A Stock Valued at One hundred thousand dollar ($100,000). In August 2010 the Company signed a Investment Banking Agreement with Janco Partners By September 2010 the Company had a total of 6 Power Purchase Agreement with Pacific Gas and Electric On October 18, 2010, the Company and FGBF renegotiated the sale of discontinued operations. The parties revised the consideration by cancelling the 500,000 shares of Preferred A Stock of FGBF; and in return, the Company will receive a note receivable from Integrated Resources Tech, Inc in the amount of $2,000,000 in exchange for the Company’s subsidiaries. 1 On April 29, 2011, the Company entered into an exclusive licensing agreement with Steriwave Hungary Ltd., a British corporation. Under the licensing agreement, the Company granted exclusive rights to market, distribute, and deploy the Company’s technology that converts heat and/or waste heat into electricity in certain European countries. The countries covered by the agreement include Italy, Spain, Romania, Slovakia, and the United Kingdom. The initial term of the agreement is for 18 months, and will be automatically renewable for an additional 15 years upon funding of the first European electricity generating project obtained by Steriwave utilizing the Company’s technology. Steriwave will provide funding for the waste heat to electricity projects. The parties will split the gross profit from projects covered by the agreement 70% to Steriwave and 30% to the Company until the principle investment of Steriwave is paid back, and thereafter, the parties shall split gross profits 50% each. The Exclusive License Agreement is attached thereto as Exhibit 10.2. On May 1, 2011, the Company’s wholly owned subsidiary, RTR LLC, entered into an operating agreement with Steriwave Hungary Ltd. governing the operation of a new limited liability corporation the parties plan to form in the State of Florida. The new corporation will be named Green Day Technology, LLC. Pursuant to the operating agreement, RTR will receive a 50% interest in exchange for assigning the rights to the 6 1.5 MW/hr. Power Purchase Agreements (PPA) with Pacific Gas and Electric and for providing the knowledge and expertise to deploy the Waste Heat to Electricity units at the 6 locations. Steriwave will receive a 50% interest in exchange for providing loans of up to $23,000,000 to the new corporation in order to deploy the equipment atthe 6 land fill site as required for the 6 PPA’s RTR has with Pacific Gas & Electric.Under the operating agreement, Steriwave shall have majority voting rights until such time as the loans provided the new corporations are repaid, and thereafter, the parties shall vote 50/50. The parties will split the gross profit from the 6 PPA’s 75% to Steriwave and 25% to RTR until the loans made by Steriwave are paid back, and thereafter, the parties shall split gross profits 50% each. On May 14, 2, Inc entered into an agreement with Steriwave Hungary, LTD. (“SH”), where SH will advance Three Hundred Thousand Dollars ($300,000) for the purposes of moving Engine Number ONE from its present location at the Dixon Landing Land fill to the Guadalupe Land fill. GDT TEK, subsidiary RTR LLC will provide the expertise to move the equipment and bring the unit on line within 6 months of initial receipt of funds. Per this agreement from the operating profits 80% will be paid to SH and 20% will be paid to RTR LLC, until the Three Hundred Thousand Dollars ($300,000) is paid back to SH. Once the $300,000 is paid back then the profits will be split 50% to SH and 50% paid to RTR LLC. As a condition to the funding the Company will cause 20 percent of its authorized common shares to be issued to SH as collateral for the loan. The collateral will be refunded after GDT TEK has repaid the $300,000 loan. As of June 30, 2011, SH has funded approximately $158,000 of the loan. CURRENT OPERATIONS GDT Tek is engaged in bringing solutions to the market utilizing low temperature heat sources to produce electricity. Development on GDT’s prototype power unit started in 2000 and culminated with the completion of the first operational 15kW waste heat electricity unit in June of 2001. A follow on 50kW unit prototype was completed in May of 2002. After undergoing evaluation and further design refinement at the Republic Federal landfill site in Milpitas, California, GDT operated the upgraded unit at 150KW capacity for five years (production log attached) at the Republic Federal landfill producing revenue of each a month in power sales. The source of waste heat for GDT’s unit was a power plant generating electricity utilizing landfill methane gas. The power plant was operated by Fortistar.According to the operating personnel at Fortistar, the GDT unit operated without any major interruptions. The maintenance of the unit corresponded with the maintenance of the feeder plant and came online with any problems or delay. While in operation, the GDT unit caused a noticeable drop in the feeder plant’s parasitic load. The company has licensed patented waste heat to electric power generation technology and is driving its adoption by power plants, landfills and other waste-heat generating industries. GDT Tek's waste heat to electricity systems are powerful enough to serve as a primary energy source, highly efficient, immediately cash-flow positive when installed under a Power Purchase Agreement and are scalable with system sizes from 150 KW/Hr to 5000 KW/Hr currently available. The GDT Tek system has been proven through a long-term five year installation at a San Jose, California-area landfill. Waste heat captured from landfill-generated methane gas generator engine exhaust and radiator jacket coolant systems is used by the GDT Tek system to generate electricity which is then sold to the grid. Professor Robert W. Dibble of the University of California at Berkeley assessed the GDT Tek system and stated that "Of the many technologies that I have evaluated over the course of the past several decades, GDT Tek's heat to power conversion solution has proven to be the most reliable, versatile, efficient, lowest emissions, and overall cost-effective solution available in today's changing world market." RTR Global Investments, LLC is a wholly owned subsidiary of GDT Tek, Inc. Its holds projects, contracts, and power purchase agreements for its parent company GDT Tek, Inc. 2 Technology - The GDT heat recovery and power generation system is designed to recover low temperature waste heat from industrial process and convert it into electricity.Based on ORC, the process uses environmentally friendly and commercially available refrigerants such as R-123 and R-134a (in the U.S). The circuit starts at the refrigeration pump, which draws liquid refrigerant at low temperature and pressure (85ºF, 16 psia) from a receiver (storage tank). The refrigerant is suctioned off the receiver using positive displacement pump acting as a boiler feed pump. The pump raises the pressure of the refrigerant to 142 psia while maintaining the temperature at around 87 ºF. The refrigerant pump is controlled by GDT’s proprietary software (US patent no. US 6981377B2), which sends signals to a Variable Frequency Drive, which in turn controls the boiler feed rates in terms of temperature and pressure. The liquid refrigerant is pumped into a waste heat boiler or evaporator, where it absorbs the waste heat from and industrial process and flows out of the evaporator as vapor at relatively high pressure and temperature (142 psia, 240º F). The pressurized gas enters the GDT’s proprietary expander where the gas is expanded to relatively low pressure (16 psia) and temperature (127º F). The expander is a conventional compressor configured such that the refrigerant flows in a reverse direction, thereby expanding the vapor instead of compressing it. The energy picked up in the expander is converted to mechanical energy which is used to drive an attached mechanical device such as a generator to produce electricity.The vapor exits the expander and flows through a condenser, where it is condensed to a low-temperature, low-pressure liquid (85ºF, 16 psia) same as the original state at the beginning of the process, thus completing the loop. In addition to the components mentioned in the above process, there is Machine Control Center (MCC) module that has various features, including safety, metering, power control and other control features.The safety feature of MCC contains the main disconnects to the grid providing circuit breakers, over voltage relays, ground fault relays and main bus interconnect to the grid. The metering feature contains power meter, revenue meter and parasitic meter measuring the plants internal power use. The power control section which holds the variable frequency drives and all the power control for MCC. The fourth section holds the low voltage controls, programmable logic controller and speed measuring for the expander. The MCC is build to IES standards for Europe and power generated may be used for net metering and parasitic on-site consumption. Lastly, MCC affords remote monitoring capabilities both via wireline (Ethernet) and wireless enabling low cost remote monitoring of multiple sites COMPETITION As mentioned earlier in the report, there is a large opportunity to generate power utilizing low-temperature waste heat, which leaves plenty of growth potential for providers of power systems. Despite the large market opportunity, there are a limited number of vendors in the waste heat energy market. There are three primary competitors to GDT who appear to be at different stages of developing and marketing similar technologies to address the market for waste heat energy. These companies are UTC, Wow Energies and Ormat Technologies. Of the three, Ormat Technologies has the most established technology. Ormat generally participates in higher temperature range than GDT, doing large commercial grade installation in the 10 to 20 MW and even larger scale units using conventional turbines. This positions Ormat in a fairly specific and narrower market segment than GDT. UTC is relatively new to the market place primarily participating in the high temperature range. UTC has a 200 KW model requiring 500º F expansion device to generate electricity. This puts UTC in a narrower market. Wow Energies appears to be to be targeting large power generation opportunities at high temperatures due to the utilization of steam rather than low-boiling point organic fluids. While GDT can address power generation opportunities ranging from 50 KW to 5 MW, UTC builds only one unit with a fixed capacity of 200 KW and Ormat usually focuses on larger turbine-based solutions. In terms of specific components, GDT’s expander is controlled by proprietary algorithms which results in efficiency gains for a specific amount of heat input to the systems. UTC uses a centrifugal compressor/expander which runs the risk of moisture formation resulting in failure if condensate comes in contact with compressor blades. Ormat uses conventional turbines as expanders having some of the same failure issues as UTC. GDT’s cooling towers are more efficient than UTC’s resulting in lower power consumption and higher net output. 3 GDT’s system incorporates readily available off-the-shelf components commonly used in the refrigeration industry, thereby reducing the overall system cost and risk of stock outs. The cost of a full turnkey solution is around $2200/KWh, which is well within the range of an ORC system cost as shown in Table below. The modular nature of GDT’s system allows for scalability from 50 KW to 5 MW as modular units can be designed to operate in tandem. The units can be constructed as skid-mounted units making them easily transportable. Technology Temperature Range Typical Sources of Waste Heat Capital Cost Traditional M,H Exhaust from gas turbines Steam Cycle a gas engines, incinerators $1100m – 1,400/KW Kalina Cyde d L,M Exhaust-Gas turbine, boiler $1100m – 1,500/KW Heated water, cement kilns Organic Rankine L,M Exhaust-Gas turbine, boiler $1100m – 3,500/KW Cycle c,e Heated water, cement kilns Thermoelectric MH Not yet demonstrated in $20,000 - 30,000/KW Generation b industrial applications Piezoelectric L Not yet demonstrated in $10,000,000/KW Generation b industrial applications Thermal MH Not yet demonstrated in N/A Photovoltaic industrial applications Source: U.S Department of Energy (Waste Heat Recovery Report) As evident from the above table, Organic Rankine Cyle (ORC) and the more recently developed Kalina Cycle are most conducive to low temperature sources. ORC utilizes an organic working fluid (iso-butane, iso-pentane, etc.) with a low boiling point and a high vapor pressure relative to water. The fluid’s thermodynamic properties influence the efficiency of the ORC at different temperatures. Although the fluid’s higher molecular mass enables higher mass flow and turbine efficiencies, the low temperatures at which the ORC functions results in the overall efficiencies of up to 20%. Kalina cycle uses a combination of ammonia and water as the working fluid.This binary working fluid has two different boiling points that result in an increase in temperature during evaporation, which allows for improved thermal matching with the waste heat source and greater energy efficiency. In contrast, temperature during evaporation in ORC remains constant until the entire fluid is evaporated. MARKETING STRATEGY GDT aims to establish itself as the leading provider of electricity from waste heat.The company aims to first focus on three vertical segments: landfills, industrial waste heat and solar applications in the commercial sectors. In general, the plan is threefold: 1. Using established customer contacts and relationships with landfill power generators, leverage the successful evaluation unit in place, and capture immediate business in the landfill, waste heat, and solar market segments. 2. Build strategic alliances with organizations and companies that are lobbying with State and Federal governments for legislation that would also assist the Company in finding broad and rapid market acceptance of the HPC unit. 3. Execute a tightly honed marketing communications plan. 4 Landfills The Department of Energy states there are currently 600 landfill operations in the U.S. using biogas recovery/electrical generation. PG&E records indicate that there are over 12 sites in the Greater Bay Area producing electricity from biogas. The average generating capacity of each of these sites is 3 MW. There are an additional 300 landfill sites that the DOE has identified as being locations that would benefit from employing biogas recovery/electrical generation systems. The landfill market represents an excellent segment to target for initial sales efforts. Although this market is significantly smaller than the waste heat producer and solar market verticals, there is immediate opportunity to generate significant revenue for the company based on industry relationships which have been developed over the last two years. In addition, installation of the waste heat electricity units will provide landfill operators with improved emissions on a per kilowatt basis and increased revenue out of existing facilities and existing gas consumption. GDT offers a strong value proposition for landfill operators. An investment in GDT’s waste heat electricity system allows operators to increase their electrical generation output by 10-15% without increasing emissions. The additional electricity can be used to further reduce site operational costs. At sites that do not currently employ biogas electrical generation, the value proposition can be even more compelling. These sites use flares to burn methane gas entering the atmosphere. All of the heat generated during this combustion process is discarded into the environment. Integrating the waste heat electricity unit into these flares would enable operators to generate 500-1,000kW at a typical site. All of this electricity could be used to power landfill operations (e.g., grinders, conveyors, etc.) thus resulting in significantly reduced operational costs. The initial marketing effort will be directed at quickly securing a strong business base in the North American landfill business. This market segment has an immediate need for the products that GDT will sell. Management will first leverage their existing strong relationships with key contacts at large landfill power generators. Management will also use a small direct sales force of seasoned sales professionals to fully exploit this market by leveraging initial successes. This approach will allow the Company to access a large revenue base with a minimum of resources PetrochemicalThe petroleum refining industry alone accounts for 7% of the energy consumption in the United States. Tremendous quantities of heat are discarded as waste heat during the refining process. Due to the energy intensive nature of the petroleum refining process, converting this waste heat into useable electricity has significant positive impact on operational costs. Over the last decade, while technology continued to improve incrementally, energy intensity of the process has remained relatively constant. With the current period defined by low petroleum prices, high environmental costs, and low margins for refiners, improvements in operational efficiencies will receive increased attention as refiners struggle to increase profitability and reduce operational costs. Petrochemical operations in the US represent a $6.7 billion market (the total market being $13.6 billion) for the company’s the waste heat electricity unit. A typical large scale refinery will have onsite generation capacity of 30 megawatts for powering the refinery. A GDT waste heat electricity unit could augment this capacity by an additional 3 megawatts as well as adding further capacity through the capture of waste heat at the various flares and process stations. It is estimated that integrating a total solution in a large refinery could reduce their need to generate electricity by at least 15-20%. Other Waste Heat Producers The market analysis presented herein concentrates on energy-intensive manufacturing industries since this is where the bulk of the additional opportunity lies. The industries are: food and kindred products; paper and allied products; bulk chemicals; glass and glass products; hydraulic cement; blast furnaces and basic metal products; and aluminum. Virtually all waste heat produced by these industries is being discarded into the atmosphere, and represents a lucrative opportunity for GDT to convert it into useful electricity. The other energy-intensive industries listed above account for a $1.2 billion market for GDT ($2.2 billion total) based just on their combined natural gas usage. GDT estimates that the remaining total waste heat generated by the US industrial market (all inclusive) represents at least a $32 billion revenue opportunity for the company. However, the remaining market is not as concentrated as the sub-segments listed above. So, even though as a whole it is larger, it will take a longer period of time to enjoy significant penetration. Given the immediate sizable opportunities in the landfill, petrochemical waste heat, and solar commercial application segments and associated focused demands, “Other WasteHeat Producers” will only become a sales target after these initial segments are penetrated and early successes are realized. Solar Applications GDT believes there is a significant opportunity to employ solar heated parabolic panels to power its power production units and produce electricity for commercial, industrial and state funded customers (including schools and universities). The commercial real estate market is constantly seeking ways to reduce energy consumption. They are the ideal candidates for a solar powered electricity unit since many commercial buildings have large unobstructed roof areas that allow installation of the solar panels and the company’s unit. RESEARCH AND DEVELOPMENT COSTS There were no expenditures for research and development by GDT TEK, Inc. during fiscal year ended June 20, 2010. 5 EMPLOYEES As of the date hereof, we have four full-time employees and three independent contractors. We hire independent contractors for sales personnel, technical support and installation expertise. We have no collective bargaining agreements with our employees. We believe that our employee relationships are satisfactory. ITEM 2. DESCRIPTION OF PROPERTY The following locations are the principal places of business of the Company, some of the Companies share facilities: 555 Winderely Place 300 985 University Av. #37 Orlando, Florida 32751
